Title: From Benjamin Franklin to Noble Wimberly Jones, 4 August 1773
From: Franklin, Benjamin
To: Jones, Noble Wimberly


Dear Sir,
London, Augt. 4. 1773
I hope you continue well tho’ I have not had the Pleasure of hearing from you since your Favour of Jan. 13. The Seeds I sent you last Year were not as you supposed from that Mr. Ellis who had been your Governor, but from another of the Name, Author of the enclos’d Pamphlet.
I now send you a few more East India Seeds which I had from another Quarter. I hope some of them may be in a vegetating State and prove of Use. With great Esteem, I am ever, Dear Sir, Your most obedient humble Servant
B F
Noble Wimberley Jones Esqr
